Citation Nr: 1705196	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for allergic rhinitis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to June 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2012. 

In a March 2016 Board decision and remand, the Veteran's claim for entitlement to a compensable initial rating for allergic rhinitis was denied.  In the same Board decision, the Veteran's claim for entitlement to service connection for sleep apnea was remanded for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In regards to the claim for entitlement to a compensable initial rating for allergic rhinitis, the Veteran appealed the March 2016 decision and remand to the United States Court of Appeals for Veterans Claims (Court).  In response to a September 2016 Joint Motion for Remand (JMR), the Court, in part, vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the JMR.  Hence, this matter is once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for entitlement to a compensable initial rating for allergic rhinitis, the issue was denied by the Board in March 2016.  A JMR, dated in September 2016, vacated the Board's March 2016 decision to the extent that it denied referral for extraschedular evaluation for allergic rhinitis.  The Court noted that the Board failed to explain how the Veteran's symptoms, to include headaches, sneezing, stuffy/bleeding nose, runny eyes (sensitivity to bright lights), and smelling issues, were or were not contemplated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  In addition, as the issue was remanded back to the Board, the Court stated that the Board must reconsider whether referral for an extraschedular evaluation is warranted and provide an adequate statement of reasons and bases.

Under Diagnostic Code 6522, a 10 percent rating is warranted when the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted when the evidence demonstrates polyps.  

In light of the JMR, the Board finds that the Veteran should be afforded a new examination to address all symptomatology and manifestations attributed to her allergic rhinitis.  

Inasmuch as the Veteran has reported symptomatology that she attributes to her allergic rhinitis that may not be contemplated under Diagnostic Code 6522, the case should be forwarded to the appropriate official for consideration of an extraschedular evaluation under 38 U.S.C.A. § 3.321(b)(1).

Regarding the claim for entitlement to service connection for sleep apnea, the issue was remanded in March 2016 to determine if the Veteran's diagnosed sleep apnea disability was incurred in or otherwise related to her active duty service, to include her in-service rhinoplasty, or was caused or aggravated by her service-connected posttraumatic stress disorder (PTSD) with panic disorder.

The Veteran was afforded a VA examination in August 2016.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner's rationale noted the Veteran's snoring, trouble, sleeping and periodic apneas and provided a possible cause for the Veteran's sleep apnea disability.  
While the August 2016 VA examiner conducted an evaluation of the Veteran's claimed sleep apnea and provided a medical opinion regarding whether there was a direct nexus between the Veteran's claimed disability and her active duty service, the opinion did not address whether the Veteran's sleep apnea was caused or aggravated by her service-connected PTSD with panic disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the examination is not wholly sufficient for deciding this claim.  An additional VA medical opinion is needed.  Stegall, 11 Vet. App. 268.

Finally, ongoing medical records must also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since January 2015 and copies of any outstanding clinical records from the Darnall Army Community Hospital since April 2015 that are not already associated with the Veteran's claims file.

All efforts to obtain the identified records must be fully documented in the claims file.

2.  Schedule the Veteran for a VA respiratory examination to determine the severity of her service-connected allergic rhinitis disability and the etiology of her sleep apnea.  The claims file, to include any newly associated evidence, should be made available to the examiner and review of the file should be noted in the requested report.

The examiner should determine whether the allergic rhinitis disability is manifested by polyps.  The examiner should also indicate the degree of obstruction of the nasal passage on both sides.  

All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's reports of headaches, sneezing, stuffy/bleeding nose, runny eyes (sensitivity to bright lights), and smelling issues. 

The examiner is also requested to provide opinions, supported by a rationale, as to the following:

a) Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea disability was caused by the Veteran's service-connected PTSD with panic disorder?

b) Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected PTSD with panic disorder?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's sleep apnea disability prior to aggravation by the service-connected disability.

3.  Refer the issue of entitlement to a compensable rating for allergic rhinitis for extraschedular consideration in accordance with the procedures of 38 C.F.R. § 3.321(b)(1).  Any responses received in regard to extraschedular consideration must be included in the claims file.

4.  Then, readjudicate the appeal.  If either benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




